Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No.10,188,311 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with CHRISTOPHER DeBACKER on 11/16/2021.

The claims should be amended as follow:
Claim 1 should be amended as follow:
1. (currently amended) A system for reducing traumatic brain injury, the system comprising:
a first sensor coupled to a head component configured to measure accelerations of a head of a subject;
a second sensor coupled to a body component configured to measure accelerations of a body of the subject;
a linkage element configured to connect said head component to said body component, said linkage element switchable between a first, flexible state and a second, rigid state;

said processor further configured to calculate a plurality of positional values based upon said signal data to indicate various components of rotational acceleration of the head and various components of rotational acceleration of the body;
said processor further configured to calculate a plurality of baseline values from said signal data to distinguish normal, voluntary head and body movements from impact- induced head and body movements;
said processor further configured to calculate a plurality of NSI values from said signal data to indicate neck stiffness indexes (NSI);
said processor further configured to derive from the NSI values as compared with said positional values and said baseline values as one of a plurality of warning signals for a potential concussive event; and
said processor further configured to generate a locking signal to 

Claim 5 should be amended as follow:
5. (currently amended) The system of claim 1, further comprising: said processor further configured to calculate a three orthogonal components of rotational acceleration of the head during a movement event from data sent by 

Claim 7 should be amended as follow:
7. (currently amended) The system of claim 1, further comprising:
said processor configured to measure and determine three orthogonal components of NSI;
said processor further configured to compare minima of said three orthogonal components of NSI to compare an impact-induced movement event to a set of predetermined thresholds; and
said processor further configured to generate the warning signals for the concussive event when said comparison indicates one of the minima of the three orthogonal components of NSI is less than a set of predetermined thresholds and further configured to thereby generate the locking signal for said linkage elements.
Claim 8 should be amended as follow:
8. (currently amended) A system for reducing traumatic brain injury, the system comprising:
a first sensor coupled to a head component configured to measure a subject’s head accelerations;
a second sensor coupled to a body component configured to measure accelerations of the subject’s body;
a linkage element configured to connect said head component to said body component, said linkage element switchable between a first, flexible state and a second, rigid state;
a processor configured to receive data from said first sensor and said second sensor;
said processor further configured to calculate a plurality of values to indicate various components of rotational accelerations of the head and the body in a movement event in a same coordinate system as that in specifying the various components of a neck stiffness index NSI; 
said processor further configured to derive from values of said various components of rotational accelerations of the head and the body in the movement event as one of a plurality of warning signals for a potential concussive event; and said processor further configured to generate a locking signal to the said linkage element based on the said warning signals, thereby transforming said linkage element from said first, flexible state to said second, rigid state.



Claim 9 should be amended as follow:
9. (currently amended) The system of claim 6, further comprising: 
said processor further configured to calculate a maxima maximum in each of the time series of three orthogonal components of rotational acceleration of the head and the body for a given movement event in a same coordinate system as that in specifying the various components of the neck stiffness index NSI; 
said processor further configured to compare said maximum on rotational acceleration of the head and the body to a set of predetermined thresholds; 
said processor further configured to generate the warning signal among the plurality of warning signals for the concussive event when the one of maximum on rotational acceleration of the head and the body exceeds said predetermined threshold; and 
said processor further configured to generate the locking signal to the linkage elements when the one of 

Claim 10 should be amended as follow:
10. (currently amended) A system for reducing traumatic brain injury, the system comprising: a first sensor coupled to a head component to measure a subject’s head accelerations;
 a second sensor coupled to a body component configured to measure accelerations of the subject’s body; 

said processor further configured to calculate a plurality of values to indicate personalized concussive thresholds in a coordinate system corresponding with a neck stiffness index NSI; said processor further configured to generate a warning signal for a concussive event when said sensors detect accelerations exceeding 

Claim 11 should be amended as follow:
11. (currently amended) The system of claim 10, further comprising: said processor further configured to calculate a plurality of values on a maximal rotational acceleration of the head and the body for each head or body movement event in the same coordinate system as that in specifying various components of the neck stiffness index NSTI; 
said processor further configured to compile a plurality of data files containing values of the said maximal rotational accelerations of the head and the body for a plurality of head and body movement events in order to provide a representation of historical, normal, non-injurious head and body movement events; 

said processor further configured to display graphically a dot pattern on the historical, normal, non-injurious head and body movement events as a collection of dots each of which is a data points in three-dimension space of pitch, roll, and yaw with a coordination of the data points being the values of the maximal rotational accelerations of the head and the body in acceleration units for a given head or body movement events; said processor further configured to define a first volume occupied by the historical, normal, non-injurious head and body movement events in three-dimension in said pitch-roll-yaw space; said processor further configured to display a second volume occupied by potentially injurious head or body movement as a space outside of the volume occupied by the historical, normal, non-injurious head and body movement events in said pitch-roll-yaw space; said processor further configured to define a first data range occupied potentially injurious head or body movement events as the data range outside a second data range occupied by the historical, normal, non-injurious head and body movement events in statistical terms such as mean and standard deviations
 said processor further configured to display graphically a boundary between volume occupied by the historical, normal, non-injurious head and body movement events and potentially injurious head or body movement in said pitch-roll-yaw space.


Claim 13 should be amended as follow:
13. (currently amended) A system for reducing traumatic brain injury, the system comprising: 
a first sensor coupled to a head component configured to measure a subject’s head accelerations;
a second sensor coupled to a body component configured to measure accelerations of the subject’s body;
a linkage element configured to connect said head component to said body component, said linkage element switchable between a first, flexible state and a second, rigid state upon receiving a locking signal;
a processor configured to receive data from 
said processor further configured to calculate a plurality of values to determine a concussive threshold;
said processor further configured to generate the locking signal to said linkage element when said first and second sensors detect accelerations exceeding said concussive threshold transforming said linkage element from said first, flexible state to said second, rigid state; and
said processor further configured to terminate the locking signal to .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Ghajar et al (US 2014/0081180) teaches a system for reducing traumatic brain injury, comprising: a first sensor coupled to a head component configured to measure accelerations of a head of a subject; a second sensor coupled to a body component configured to measure accelerations of a body of the subject; a linkage element configured to connect said head component to said body component, said linkage element switchable between a first, flexible state and a second, rigid state;
a processor configured to receive signal data from said first sensor and from said second sensor; said processor further configured to calculate a plurality of positional values based upon said signal data to indicate various components of rotational acceleration of the head and various components of rotational acceleration of the body; and to calculate a plurality of baseline values from said signal data to distinguish normal, voluntary head and body movements from impact- induced head and body movements.
The prior art does not teach, disclose and/or fairly suggest said processor further configured to calculate a plurality of NSI values from said signal data to indicate neck stiffness indexes (NSI); to derive from the NSI values as compared with said positional values and said baseline values as one of a plurality of warning signals for a potential concussive event; and further configured to generate a locking signal to the said linkage element based on the warning signals, thereby transforming said linkage element from said flexible state to said rigid state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791